DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 2/9/2021 and 8/23/2022 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33, “the gas-permeable, transparent, bottom portion” lacks antecedent basis.  It is noted that claim 20 only uses the language “gas-permeable, transparent, bottom”. 
Claim 34 is indefinite because it depends from indefinite claim 33 and does not cure the deficiencies of the claim from which it depends.
In claim 35, “the arcuate bottom portion” lacks antecedent basis.  This claim also employs the language “the gas-permeable, transparent, bottom portion” of claim 33.
In claim 36, reference to “at least one chamber” lacks clear antecedent basis.  Note claim 20 only recites “a chamber” while claim 36 implies that the culture article can include more than one chamber.  Clarification and/or correction is requested.
In claim 38, “the transparent bottom” lacks clear antecedent basis.  Note claim 20 only recites “at least a portion of the bottom is transparent”.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 24-28, 33-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752) and Manns et al.(US 5,319,436).

    PNG
    media_image1.png
    182
    425
    media_image1.png
    Greyscale
With respect to claim 20, the reference of Anada et al. discloses a cell culture article (Fig. 1 (A) and 1(C)) (reproduced below) comprising: a chamber comprising: a side wall; a top aperture; and a gas-permeable, liquid impermeable bottom comprising at least one concave surface, wherein at least a portion of the bottom is transparent (page 8434, 3.2) and wherein at least a portion of the bottom comprises a low-adhesion or no-adhesion material (Pluronic F-127 solution)(page 8433,2.2) in or on the at least one concave surface.
Claim 20 differs from the culture article of Anada et al. by reciting that the gas permeable, liquid impermeable bottom comprises polystyrene and that the article includes an opaque side wall.
While the reference of Anada et al. discloses the gas permeable, liquid impermeable bottom is PDMS which is transparent (page 8434, 3.2) and is considered a low-adhesion material (Pluronic F-127 solution)(page 8433,2.2), claim 20 differs by reciting that the bottom is a gas permeable, liquid impermeable polystyrene with low-adhesion properties.
The reference of Koike et al. discloses that it is conventional in the art to culture spheroids within a culture chamber with a concave bottom wherein the concave bottom is formed of a polystyrene material with low-adhesion properties (page 295, col. 1, “EB formation on low-adherence 96-well plate”).
The reference of Barbera-Guillem discloses that it is known in the art to provide bottom of a culture plate with a gas permeable, liquid impermeable polystyrene material which is transparent (col. 4, lines 8-61; col. 6, line 46, to col. 7, line 9).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ polystyrene as an alternative material for the bottom of the culture chamber for the known and expected result of providing an alternative means recognized in the art to achieve the same result, providing a culture chamber with a gas permeable, liquid impermeable bottom which is transparent and has low-adhesion properties as evidenced by the references of Koike et al. and Barbera-Guillem.
Claim 20 further differs by reciting that the culture chamber includes opaque side walls.
The reference of Manns et al. discloses that is it known in the art to provide a multiwell test device with opaque or block walls to prevent crosstalk between the wells (col. 1, lines 19-29 and 56-66; col. 2, line 64, to col. 3, line 15).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the chamber of the modified primary reference with opaque side walls for the known and expected result of preventing crosstalk between different chambers which optically interrogating a device with a plurality of culture chambers.
With respect to claim 24, the article of Anada et al. includes 1 chamber which meets the limitations of claim 24.
With respect to claim 25, the article of Anada et al. includes a plurality of concave surfaces within the same chamber (Fig. 1).
With respect to claims 26 and 28, the at least one concave surface of Anada et al. comprises a hemi-spherical surface (Fig. 1) having a diameter of about 1000 microns (1mm, Fig. 2 (C)).
With respect to claim 27, the side wall surface of the article of Anada et al. comprises a vertical square shaft having a conical transition to the at least one concave bottom surface.
With respect to claims 33-35, the article resulting from the combination of the references as discussed above with respect to claim 20 would include combining the bottom with the opaque side wall as suggested by the reference of Manns et al. (col. 4, line 13, to col. 5, line 4) which includes a molding process.
With respect to clam 37, the article discussed above with respect to claim 20 is charged with culture media and spheroid forming cells (page 8433, 2.2).
With respect to claim 38, the cultured cells are optically examined through the transparent bottom (page 8433, 2.3).
With respect to claim 39, the article resulting from the method discussed above with respect to claim 37 would include culture media and a spheroid in the chamber.
With respect to claim 40, the side wall is adjacent to the bottom (Fig. 1).

Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752) and Manns et al.(US 5,319,436) taken further in view of Lannutti et al.(US 2010/0273258).	
The combination of the references of Anada et al., Koike et al., Barbera-Guillem and Manns et al. has been discussed above with respect to claims 20 and 33.
Claims 21 and 36 differs by reciting that the device includes a liner with a porous membrane provided in one of the recited chambers to isolate two different cells from one another.
The reference of Lannutti et al. discloses that it is known in the art to provide a culture chamber with a liner with a porous membrane so as to isolate two different types of cells to monitor the interaction of the cells (Fig. 1 and ¶[0108]-[0113]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the culture chamber of the modified primary reference with a porous membrane for the known and expected result of isolating and monitoring the interaction of two different types of cells within the same culture chamber.

Claims 22 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752) and Manns et al.(US 5,319,436) taken further in view of Cecchi (US 2010/0297600).	
The combination of the references of Anada et al., Koike et al., Barbera-Guillem and Manns et al. has been discussed above with respect to claim 20.
Claims 22 and 41 differ by reciting that the culture device includes a chamber annex for receiving a pipette tip and includes a bottom spaced and elevated relative to the bottom of the culture chamber.
The reference of Cecchi discloses a culture device that includes a culture chamber or well (4) and a chamber annex (10) for receiving a pipette tip (18) and includes a bottom spaced and elevated relative to the bottom of the culture chamber (Fig. 3).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the culture chambers of the reference of Anada et al. as discussed above with respect to claim 20 with the fluid perfusion system suggested by the reference of Cecchi for the known and expected result of providing an alternative means recognized in the art for perfusing the culture with media.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752), Manns et al.(US 5,319,436) and Cecchi (US 2010/0297600) taken further in view of Lannutti et al.(US 2010/0273258).
The combination of the references of Anada et al., Koike et al., Barbera-Guillem, Manns et al. and Cecchi has been discussed above with respect to claim 22.
Claim 23 differs by reciting that the device includes a liner with a porous membrane provided in one of the recited chambers to isolate two different cells from one another.
The reference of Lannutti et al. discloses that it is known in the art to provide a culture chamber with a liner with a porous membrane so as to isolate two different types of cells to monitor the interaction of the cells (Fig. 1 and ¶[0108]-[0113]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the culture chamber of the modified primary reference with a porous membrane for the known and expected result of isolating and monitoring the interaction of two different types of cells within the same culture chamber.

Claims 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752) and Manns et al.(US 5,319,436) taken further in view of Chen et al.(Biomed Microdevices).
The combination of the references of Anada et al., Koike et al., Barbera-Guillem and Manns et al. has been discussed above with respect to claim 20.
Claim 29 differs by reciting that the culture device of claim 20 is used in combination with a perfusion plate that includes a source well and waste well.
The reference of Chen et al. discloses that it is known in the culture art to perfuse a culture chamber by communicating an inlet well (source well) and outlet well (waste well) with the culture well (See Figures 1 and 2).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the inlet well and outlet well disclosed by the reference of Chen et al. with the culture well encompassed by the combination of references as discussed above with respect to claim 1 for the known and expected result of providing a simplified means recognized in the art for adding and removing media from the cultured cells within the culture chamber.
With respect to claim 31, while the reference of Chen et al. discloses a perfusion barrier (Fig. 2) the reference is silent with respect to the use of a perfusion plug.  However, it would have been merely an obvious matter in design choice on the specifics of the barrier employed while preventing the cells from leaving the culture chamber.  The use of a porous material as opposed to restricted size openings would have been well within the purview of one having ordinary skill in the art while maintaining the cells within the culture chamber.
With respect to claim 32, the article includes a plurality of concave surfaces within the same chamber (Fig. 1).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Anada et al.(Biomaterials) in view of Koike et al.(J. Biosci. And Bioeng.); Barbera-Guillem (US 6,811,752), Manns et al.(US 5,319,436) and Chen et al. (Biomed Microdevices) taken further in view of  Lannutti et al.(US 2010/0273258).
The combination of the references of Anada et al., Koike et al., Barbera-Guillem, Manns et al. and Chen et al. has been discussed above with respect to claim 29.
Claim 30 differs by reciting that the device includes a liner with a porous membrane provided in one of the recited chambers to isolate two different cells from one another.
The reference of Lannutti et al. discloses that it is known in the art to provide a culture chamber with a liner with a porous membrane so as to isolate two different types of cells to monitor the interaction of the cells (Fig. 1 and ¶[0108]-[0113]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the culture chamber of the modified primary reference with a liner with a porous membrane for the known and expected result of isolating and monitoring the interaction of two different types of cells within the same culture chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,441,121 in view of Koike et al.(J. Biosci. And Bioeng.) and Barbera-Guillem (US 6,811,752). 
Patent claims 1-20 of U.S. Patent ‘121 encompass a culture article, method of making and method of using which is substantially the same as that encompassed by instant claims 20-41.
While the patented claims include a gas permeable, liquid impermeable bottom which is transparent and a low-adhesion material, the instant claims differ by reciting that the bottom is a gas permeable, liquid impermeable polystyrene with low-adhesion properties.
The reference of Koike et al. discloses that it is conventional in the art to culture spheroids within a culture chamber with a concave bottom wherein the concave bottom is formed of a polystyrene material with low-adhesion properties (page 295, col. 1, “EB formation on low-adherence 96-well plate”).
The reference of Barbera-Guillem discloses that it is known in the art to provide bottom of a culture plate with a gas permeable, liquid impermeable polystyrene material which is transparent (col. 4, lines 8-61; col. 6, line 46, to col. 7, line 9).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ polystyrene as an art recognized material for the bottom of the culture chamber for the known and expected result of providing an art recognized means for providing a culture chamber with a gas permeable, liquid impermeable bottom which is transparent and has low-adhesion properties as evidenced by the references of Koike et al. and Barbera-Guillem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Vinci et al. (BMC Biology) is cited as prior art which pertains to the culturing of spheroids in round bottomed microplates with using a low-adhesion material.
The references of Curcio et al. (Biomaterials) and Evenou et al.(Tissue Engineering) are cited as prior art which pertains to spheroid culture which includes the use of gas permeable materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB